Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139357                                                                                               Michael F. Cavanagh
  139358                                                                                               Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 139357
                                                                    COA: 282449
                                                                    Branch CC: 07-058780-FH
  JERRY LEE McCOLLOUGH,
            Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 139358
                                                                    COA: 282450
                                                                    Branch CC: 07-058781-FH
  BETH ANN McCOLLOUGH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the April 9, 2009
  judgment of the Court of Appeals are considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2009                    _________________________________________
           p1021                                                               Clerk